In a coram nobis proceeding, defendant appeals from an order of the County Court, Kings County, dated September 8, 1961, denying, after a hearing, his coram nobis application to vacate a judgment of said court, rendered June 27, 1958 on his plea of guilty, convicting him of attempted grand larceny in the second degree, and sentencing him, as a third felony offender. *932to serve a term of four to five years. Order affirmed. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.